Title: From George Washington to Colonel James Hogun, 4 September 1778
From: Washington, George
To: Hogun, James


          
            Sir
            Head Quarters White plains 4 Sepr 1778
          
          Since the orders sent to you last Evening, I have seen
            the surgeon General, who wishes to have the innoculation of your Regiment put off at
            present, especially as there is not the least danger of infection. You will therefore
            march to Fort Arnold at West point and there put yourself under the command of Colo.
            Malcom and assist in carrying on the Works at that post, untill Arms and Accoutrements
            can be provided. I am Sir Your most ob.
        